Citation Nr: 9922316	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder as 
secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1969 in the Marines; he had about a year of combat duty in 
Vietnam.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of July 1994 of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Roanoke, 
Virginia.  The Board remanded the case in October 1995 so 
that the veteran could be afforded a personal hearing that he 
had requested on his appeal.  He had a personal hearing 
before the undersigned Board member at the RO in March 1997.  
The case was remanded again by the Board in December 1997 for 
a report of a VA Agent Orange examination in March 1990, for 
an opinion from the veteran's private physician, if 
obtainable, regarding any relationship between his skin 
disorder and exposure to Agent Orange during active service, 
for any additional and relevant medical evidence, and for a 
VA skin examination if the RO determined that the claim was 
well grounded.  The purposes of the remand have been met.  


FINDING OF FACT

The claim for service connection for a skin disorder as 
secondary to exposure to Agent Orange is without medical 
evidence of a nexus between the current disability and any 
disease or injury, to include any exposure to the herbicide, 
Agent Orange, during active service.  


CONCLUSION OF LAW

The claim for service connection for a skin disorder as 
secondary to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reflect no complaints, 
findings or diagnoses regarding the skin and clinical 
evaluation of the skin on the separation examination was 
normal.  

Non-VA outpatient treatment records show an erythematous rash 
with itching of the left foot in September 1985.  The 
impression was eczematous dermatitis.  In early October 1985, 
the elbows, arms and legs were involved.  

Tazewell Community Hospital records show that the veteran was 
hospitalized in October 1985 for a severe rash of 3 weeks' 
duration off and on.  He had been seen by a dermatologist but 
his condition worsened with the medication he was given.  He 
developed additional symptoms and therefore was admitted.  
Physical examination revealed a severe erythematous rash with 
dry skin and decreased skin turgor.  The rash improved with 
treatment.  The itching also improved.  The final diagnosis 
was erythema marginatum.  

Non-VA outpatient treatment records show allergic dermatitis 
of the lower abdomen in November 1985.  The ankles also were 
involved with intense itching.  In January 1986, the middle 
of the back was involved.  In March 1990, an erythematous 
rash of irregular-shapes and various sizes was shown that was 
worse on the extremities and reportedly "comes and goes."  
It was noted that the veteran had possible exposure to Agent 
Orange in Vietnam.  

VA outpatient treatment records show that the veteran had 
raised erythematous plaques on the arms and feet with 
numerous papular satellite lesions in March 1990.  Idiopathic 
urticaria was diagnosed.  

On a VA Agent Orange examination in March 1990, the veteran 
stated that he did not know of any exposure to Agent Orange 
during active service.  He had no recorded skin complaints.  
The skin is not shown to have been specifically examined.  It 
was concluded that there was no diagnosis related to Agent 
Orange.  

On a VA examination in March 1992, the veteran gave a history 
of erythematous skin lesions that started on his legs and 
spread from there, with a prior work-up for this without 
definite conclusions.  The skin examination revealed 
erythematous lesions of the lower extremities.  No skin 
disease was diagnosed.  

VA outpatient treatment records dated in June 1992 show the 
veteran's complaints of a rash on his groin, arms and head 
off and on for eight years.  He reportedly had been told that 
he was allergic to something.  The impression was 
nonurticarial rash.  In July 1992, a pruritic rash was 
diagnosed as urticaria.  In October 1993, he complained of 
recurrent itching and stated that prednisone was the only 
thing that helped.  Scattered urticarial plaques were seen.  
Recurrent urticaria was assessed.  In April 1994, he 
complained of poison oak of the right upper arm and shoulder.  
Contact dermatitis was diagnosed.  

An outpatient treatment record by VA in June 1994 indicates 
that the veteran had had a foot rash for a month.  Tinea 
pedis was noted.  

On a VA examination in June 1994, the veteran's claim for a 
skin condition caused by Agent Orange exposure was noted.  A 
history of hospitalization for a skin rash in 1985 was 
recorded.  A family physician reportedly had attributed it to 
Agent Orange exposure.  One physician reportedly had 
diagnosed eczema.  It was noted that he had been seen by VA 
in 1992 and a non-urticarial rash was diagnosed.  History 
recorded at that time reportedly indicated 8 years of a 
groin, arm and head rash.  In July 1993, urticaria reportedly 
was diagnosed.  Recurrent urticaria or hives was reported in 
October 1993.  He complained of episodes of rashes and the 
feeling of needles sticking him.  He described a foot rash 
lasting as long as a month but for a shorter period of time 
if he took prednisone.  Shoe wearing caused the feet to 
perspire and made the rash blister and redden more.  Itching 
reportedly occurred on the neck and arms and could last for 
weeks.  Prednisone caused the rash and sensation to vanish 
for a time.  His foot rash was accompanied by dryness, 
flaking and itching of the eyelids and behind the ears.  

The physical examination of the skin revealed no dermatitis 
behind the ears or on the eyelids.  The legs were clear.  On 
the bottom of the left foot there was an area he described as 
a rash.  There was slightly thickened skin that appeared to 
be due to irritation of the foot from shoes.  The veteran 
said the area involved a blister at one time.  There was a 
small callus at the base of the great toes.  The arms were 
clear.  The diagnosis was no skin condition detected nor skin 
sensations detected at the time of this examination.  A 
history of various skin conditions diagnosed in the past was 
noted.  

VA outpatient clinical records show a notation of urticaria 
in November 1994.  A past medical history of urticaria was 
recorded in December 1994.  In June 1995, the veteran 
complained of an itching rash on his arms, belly and legs.  
Erythematous confluent skin lesions were seen.  Dermatitis, 
possibly allergic, was diagnosed.  In December 1995, he 
complained of a rash on his right arm with an inability to 
sleep.  Itching all over, especially of the right arm, was 
reported.  A rash was noted on the ventral aspect of the 
right wrist.  Possible allergic dermatitis was diagnosed.  In 
March 1996, red circular macules with central clearing on the 
left thigh were shown.  Possible erythema annulare was 
diagnosed.  

The veteran had his travel board hearing in March 1997.  He 
testified that within a couple of years following active 
service he started to experience itching and a rash.  He 
testified that when hospitalized in 1985, he had a rash on 
his legs and feet that he was told was hives and he was 
treated in the emergency room for a fungus or for eczema.  
His family physician reportedly had told him that his skin 
condition was possibly due to exposure to Agent Orange.  His 
first skin flare-up was recalled to have been in the early 
1970's, but he had not attempted to obtain those records and 
did not know if the physician was still in practice or where 
the records may be, if available.  He also testified that he 
had had jungle rot during active service.  Transcript.  

Legal Criteria

The threshold question to be answered in the appellant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his claim.  38 U.S.C.A. § 
5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent (medical) evidence that the appellant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  There must also be either lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service.  The appellant must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the appellant's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to render a claim well grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 

attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. 3.303 (1998).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b) (1998).  Then, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In that regard, the Board further notes that 
the Court has recently held that a claim based on chronicity 
may be well-grounded if 1) the chronic condition is observed 
during service, 2) continuity of symptomatology is 
demonstrated thereafter and 3) competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Although a layperson is competent 
to testify as to observable symptoms, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. §3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and 
has a disease listed in 38 C.F.R. § 3.309(e) (1998) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam Era.  "Service in the 
Republic of Vietnam" includes service in the waters off shore 
and service in other locations if the conditions of service 
involved duty or visitations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.307(a)(6)(ii) (1998) are met, even though there is no 
record of such disease during service provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancer 
(cancer of the lung, bronchus, larynx, or trachea), and soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma).  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

The diseases listed in 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) At, Pub. L. No. 98-542, Section 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).

Under McCartt v. West, 12 Vet.App, 164 (1999), without the 
requisite active service in Vietnam and the establishment of 
one of the listed diseases, it may not be presumed that a 
veteran is entitled to the in-service presumption of exposure 
to an herbicide.  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).

In the case of Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 
1996), the Federal Circuit Court of Appeals determined that 
38 U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, but lightens the burden of a veteran who seeks 
benefits for an alleged service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  The following three step 
analysis was set forth by Collette: First, is there 
satisfactory lay or other evidence of incurrence or 
aggravation of such injury or disease?  (Every reasonable 
doubt is to be resolved in the veteran's favor in this 
regard.)  Second, is the evidence consistent with the 
circumstances, conditions, or hardships of such service?  (If 
these two inquires are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.)  Third, has the government met its burden of 
rebutting the presumption of service connection by clear and 
convincing evidence to the contrary?  Clear and convincing 
evidence is an intermediate standard of proof between a 
reasonable doubt as applied in criminal cases and a fair 
preponderance of the evidence.  Caluza at  509.  

Analysis

The veteran's service medical records are devoid of any 
evidence of a skin abnormality.  While the veteran has 
testified that he had jungle rot during active service, this 
is not confirmed by the service medical records.  
Nevertheless, this disease is consistent with the 
circumstances of his combat duties in Vietnam and, thus, he 
may well have had it.  However, he would not be competent to 
render a diagnosis; rather, he could only report that he had 
skin problems and describe them.  Nevertheless, assuming that 
he did have jungle rot in service, the only post service 
medical evidence suggesting jungle rot is the notation of 
tinea pedis in 1994.  However, at that time he reported 
having had a foot rash for a month.  There is no medical 
evidence or opinion that links the tinea pedis shown at that 
time to the claimed jungle rot during service decades 
earlier.  Lacking competent nexus evidence and since neither 
jungle rot nor tinea pedis is one of the Agent Orange 
presumptive diseases, service connection for a skin disorder 
claimed as jungle rot is not well grounded even with 
consideration of 38 C.F.R. § 3.304 (d).   

The veteran relates that his current skin problem started in 
the early 1970's, about two years following active service.  
However, the complete medical evidence shows the first post-
service manifestation of a skin disorder to have been in or 
about 1985, when he gave a three week history of a rash.  
That was about 15 years following active service.  The 
earliest recorded medical history of his skin disorder places 
its inception long after active service.  

The veteran's skin disorder is not shown to be a disorder 
listed under 38 C.F.R. § 3.309(e).  In other words, he is not 
shown to have chloracne or other acneiform disease consistent 
with chloracne, or any skin manifestation of any of the 
listed disorders subject to service connection because of 
inservice exposure to Agent Orange.  Thus, he has not 
submitted a well-grounded claim for presumptive service 
connection.  McCartt v. Brown, Vet.App.  

The veteran's skin disorder has been variously diagnosed, 
including as urticaria, possible allergic dermatitis, contact 
dermatitis, and possible erythema annulare.  Regardless of 
the diagnosis, there is no medical evidence or opinion of 
record relating it to service or to any herbicide exposure.  

The veteran has testified that his family physician mentioned 
the possibility that his skin disorder as manifested in 1985 
(when it was diagnosed as erythema marginatum) was related to 
exposure to Agent Orange during active service.  That 
statement is classified as medical hearsay and is not the 
equivalent of medical evidence.  Without confirmation by the 
doctor or by competent medical evidence, it is cannot 
establish a well-grounded claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  As the veteran has indicated that he has 
no idea where the doctor is, whether he is still practicing 
medicine, or where any medical records of the doctor's are 
located, if they remain in existence, the case need not be 
remanded for supporting evidence.   

Since there is no competent evidence relating any of the 
veteran's variously diagnosed skin disorders to herbicide 
exposure, the Board need not decide whether the veteran had 
exposure to Agent Orange or undertake further development in 
that regard.  

Unfortunately, the Board must conclude in this case that the 
veteran's claim for service connection for a skin disorder, 
that has been variously classified, as secondary to exposure 
to Agent Orange is not well grounded because no chronic skin 
disorder was shown during active service; he does not have a 
skin disorder that is listed in the applicable regulations as 
subject to service connection on the basis of exposure to 
herbicides (Agent Orange) in Vietnam; and there is no medical 
evidence linking his skin disorder to any inservice disease 
or injury, to include any Agent Orange exposure.  


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for a skin disorder as secondary to 
exposure to Agent Orange is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

